State of New York
                   Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: November 10, 2016                   521995
________________________________

In the Matter of AIKIO GARNES,
                    Petitioner,
      v
                                            MEMORANDUM AND JUDGMENT
ANTHONY J. ANNUCCI, as Acting
   Commissioner of Corrections
   and Community Supervision,
                    Respondent.
________________________________


Calendar Date:   September 20, 2016

Before:   McCarthy, J.P., Garry, Lynch, Rose and Mulvey, JJ.

                             __________


     Aikio Garnes, Attica, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Marcus J.
Mastracco of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of respondent finding petitioner guilty of
violating certain prison disciplinary rules.

      Petitioner commenced this CPLR article 78 proceeding
challenging a prison disciplinary determination. The Attorney
General has advised this Court that the determination has been
administratively reversed, all references thereto have been
expunged from petitioner's institutional record and the mandatory
$5 surcharge has been refunded to petitioner's inmate account.
Although not mentioned by the Attorney General, the loss of good
time incurred by petitioner as a result of the disciplinary
determination should also be restored (see Matter of Zoccoli v
Annucci, 140 AD3d 1512, 1513 [2016]). Otherwise, as petitioner
has received all the relief to which he is entitled, the
                              -2-                  521995

proceeding must be dismissed as moot (see Matter of Clark v New
York State Dept. of Corr. & Community Supervision, 138 AD3d 1331,
1332 [2016]; Matter of Corrieri v Annucci, 137 AD3d 1407, 1408
[2016]).

     McCarthy, J.P., Garry, Lynch, Rose and Mulvey, JJ., concur.



      ADJUDGED that the petition is dismissed, as moot, without
costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court